Citation Nr: 0102609	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  97-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29 (2000) for a period of hospitalization from 
January 16, 1997 to March 4, 1997.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from August 1961 to July 
1964, from October 1965 to September 1968, from September 
1969 to May 1977, and from February 1986 to June 1986.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In February 2000, the RO found that claim of entitlement to 
service connection for dementia/organic brain syndrome was 
not well grounded.  Since that decision, the Veterans Claims 
Assistance Act of 2000 was enacted.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Unlike the version of the law in 
effect at the time of the rating decision, VA is now charged 
with the duty to assist almost every claimant, as well as the 
duty to provide certain notices to claimants to assist them 
in pursuing the benefit sought.  Accordingly, this issue is 
referred to the RO for revisitation under the Veterans Claims 
Assistance Act of 2000.


REMAND

The veteran contends that his service-connected disabilities 
are of such severity that they preclude him from performing 
substantially gainful employment.  Although the veteran has 
been afforded VA examinations, further development is 
required.  The VA examinations conducted to date do not 
include a medical opinion as to the effect the veteran's 
service-connected disabilities have on his ability to work.  
Such an opinion is required before the Board can decide the 
issue of a TDIU.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1995).  While the record does include an opinion offered as 
part of an April 1997 VA Social and Industrial Survey which 
indicated that it would be difficult for the veteran to 
maintain any type of employment, it is unclear whether that 
opinion was based on consideration of the veteran's 
service-connected disabilities alone. 

On the VA Form 9 submitted in December 1997, the veteran 
indicated that he had been awarded benefits by the Social 
Security Administration (SSA).  Those records are not of 
record.  Where there is notice to VA that the veteran is 
receiving disability benefits from SSA, VA has a duty to 
acquire a copy of the decision granting social security 
disability benefits and the supporting medical documents 
relied upon.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, a remand is required.  

The veteran also claims entitlement to a total disability 
rating under the provisions of 38 C.F.R. § 4.29 (2000) for a 
period of hospital treatment at a VA hospital in excess of 21 
days.  The Board further finds that, in addition to obtaining 
a medical opinion which addresses the effect of the veteran's 
service-connected disabilities on his ability to work, it is 
necessary to clarify the nature of his service-connected 
psychiatric disability.  Records associated with the claims 
folder reveal that the veteran was hospitalized from January 
16, 1997 until March 4, 1997.  The diagnoses included mood 
disorder secondary to ischemia versus head injury.  The 
hospital report noted an October 1996 admission with a 
diagnosis of organic brain syndrome, however, the veteran's 
complaints on admission in January 1997, consisted of 
depressed mood, feelings of helplessness and hopelessness, 
increasing irritability, poor appetite, insomnia, and 
suicidal ideations.  

In an April 1999 decision, the service connection for post-
traumatic stress disorder (PTSD) was granted.  The 
characterization of the veteran's service-connected 
psychiatric disability was recharacterized as anxiety 
disorder, with elements of PTSD.  The Board is unable to 
determine from the record whether the symptomatology that 
precipitated the January 1997 hospitalization is related to 
PTSD, which was not considered service-connected at the time 
of admission, or whether the symptoms are related to a 
nonservice-connected disorder.  

Finally a remand is required for compliance with the notice 
and duty to assist provisions contained in the Veterans 
Claims Assistance Act of 2000.  

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints related to his service-
connected disabilities since January 
1997.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran, and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The RO should obtain from the SSA, 
the records pertinent to the veteran's 
claim for disability benefits, as well as 
the medical records relied upon 
concerning that claim.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 efforts to secure 
government records must continue until it 
is reasonably certain that the records do 
not exist or that further efforts would 
be futile.  If, after making reasonable 
efforts to obtain the SSA records the RO 
is unable to secure same, the RO must 
notify the veteran, and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  The RO should obtain the hospital 
records for the veteran's period of 
hospitalization for the period of January 
1997 to March 1997.   

4.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and severity of the 
veteran's service-connected anxiety 
disorder, with PTSD elements.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the report should reflect that such a 
review was made.  Based on the 
examination and study of the case, the 
examiner should enter a complete 
multiaxial evaluation, including a global 
assessment functioning score, along with 
an explanation of the significance of the 
assigned score.  It is necessary that the 
examiner distinguish, to the extent 
possible, between the symptoms and 
impairment due to the service-connected 
anxiety disorder, with PTSD elements, and 
any other psychiatric disability.  If 
such a distinction is not possible, the 
examiner should so indicate.  

The examiner should also provide an 
opinion addressing the degree of 
industrial impairment caused by service-
connected anxiety disorder with PTSD 
elements, as well as whether the 
service-connected psychiatric disability, 
by itself, renders the veteran unable to 
obtain and maintain substantially gainful 
employment.  

The examiner is also requested to review 
the veteran's period of hospitalization 
from January 1997 to March 1997, and 
provide an opinion as to whether the 
hospitalization was due to manifestations 
of the veteran's service-connected 
anxiety disorder, with elements of PTSD.  

A complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

5.  The veteran should also be afforded a 
VA examination to determine the extent of 
his service-connected vascular headache, 
burn, and laceration disabilities.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the report should reflect that such a 
review was made.  The examiner should 
provide an opinion addressing the degree 
of industrial impairment caused by each 
service-connected disability, as well as 
whether the service-connected 
disabilities render the veteran unable to 
obtain and maintain substantially gainful 
employment.  All findings, opinions, and 
bases therefor should be set forth in 
detail.  The examination report should be 
typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

